OPINION — AG — ** LEGISLATURE — TRAVEL EXPENSES AND PER DIEM DURING EXTRAORDINARY SESSION — RATES OF REIMBURSEMENT ** DURING AN EXTRAORDINARY SESSION OF THE LEGISLATURE, MEMBERS OF THE LEGISLATURE ARE ENTITLED TO REIMBURSEMENT FOR MILEAGE AT THE RATE OF TWELVE CENTS PER MILE PURSUANT TO 74 O.S. 1975 Supp., 291 [74-291], AND PER DIEM REIMBURSEMENT IN THE AMOUNTS SET FORTH IN 74 O.S. 1975 Supp., 500.8 [74-500.8] AND 74 O.S. 1975 Supp., 500.9 [74-500.9], AS AMENDED, BY SECT. 2 AND SECT. 3 OF HOUSE BILL NO. 1805 OF THE THIRTY FIFTH LEGISLATURE, FOR MEAL EXPENSES NOT TO EXCEED $9.00 AND LODGING EXPENSES NOT TO EXCEED $12.00, OR ACTUAL COST, IF LOWER, SUBJECT TO ALL OF THE TERMS AND REQUIREMENTS OF THE STATE TRAVEL REIMBURSEMENT ACT. CITE: 74 O.S. 975 [74-975] Supp., 291, 74 O.S. 1975 Supp., 291.1 [74-291.1], OPINION NO. 74-179 (GERALD E. WEIS)